Per curiam.
In Supreme Court Disciplinary No. 482, Respondent Craig J. Rabiner, was charged with violating Disciplinary Standards 4, 44, and 45 of State Bar Rule 4-102. Respondent failed to answer the charges set out herein, and he failed to appear before the Special Master of the Review Panel to answer said charges. The Special Master found that the complaints filed against the Respondent by the State Bar of Georgia were admitted by operation of law by virtue of default.
The review panel of the State Disciplinary Board recommends that Respondent be disbarred from the practice of law in the State of Georgia for the above violations. This recommendation is accepted and approved. Respondent’s name shall be stricken from the rolls of those authorized to practice law in the State of Georgia.
The recommendation of the Review Panel that a private reprimand be administered to Respondent in Supreme Court Disciplinary No. 498 shall be held in abeyance for the time that Respondent might make application for readmittance to the State Bar of Georgia.

All the Justices concur.